NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  22-OCT-2020
                                                  07:58 AM
                                                  Dkt. 29 MO
                            NO. CAAP-XX-XXXXXXX

                  IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

                 CHRISTOPHER PARK, Petitioner-Appellant,
                                    v.
                  ADMINISTRATIVE DIRECTOR OF THE COURTS,
                  STATE OF HAWAI#I, Respondent-Appellee,


         APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                           HONOLULU DIVISION
                       (CASE NO. 1DAA-18-00016)
                      (ADLRO CASE NO. 18-03461)


                           MEMORANDUM OPINION
          (By:   Ginoza, Chief Judge, Leonard and Chan, JJ.)

            Petitioner-Appellant Christopher Park (Park) appeals
from the "Decision and Order Affirming Administrative Order and
Dismissing Appeal" (Decision and Order) filed by the District
Court of the First Circuit (District Court)1 on November 9, 2018.
Park asserts that the District Court erred in affirming the
administrative revocation of his driver's license by Respondent-
Appellee Administrative Director of the Courts (Director) because
the Director's written hearing decision was not timely rendered.
          We disagree with Park that the Director's hearing
decision was untimely, and therefore, we affirm the Decision and
Order.
I.   Background
          On August 15, 2018, Park was arrested for the offense
of Operating a Vehicle Under the Influence of an Intoxicant
(OVUII) after he had been stopped while operating a moped. On

     1
         The Honorable James S. Kawashima presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


that date, Park was issued a Notice of Administrative Revocation
(Revocation Notice). As part of the administrative process for
the revocation of Park's license, it is undisputed that an
administrative hearing was held and concluded on Monday, October
1, 2018. Thereafter, the Hearing Officer issued a Notice of
Administrative Hearing Decision (Notice of Hearing Decision) and
the Administrative Driver's License Revocation Hearing Decision
(Hearing Decision), which upheld the revocation of Park's license
as set forth in a prior Notice of Administrative Review Decision
(Review Decision). Both the Hearing Decision and the Notice of
Hearing Decision were dated and mailed on October 9, 2018.
          Park appealed to the District Court, which affirmed the
administrative revocation of Park's license.
II. Discussion
          Park contends that, based on the applicable statutes,
the rendering of the written Hearing Decision was untimely, even
though it was timely mailed to him. This case turns on the
interpretation of Hawaii Revised Statutes (HRS) §§ 291E-38(i) and
291E-46. HRS § 291E-38(i) provides, in relevant part: "The
director's decision shall be rendered in writing and mailed to
the respondent, or to the parent or guardian of the respondent if
the respondent is under the age of eighteen, no later than five
days after the hearing is concluded." (Emphasis added).
          HRS § 291E-46, which governs the computation of time
for HRS Chapter 291E, Part III (including HRS § 291E-38(i)),
provides:
          The time in which any act provided in this part is to be
          done is computed by excluding the first day and including
          the last, unless the last day is a Saturday, Sunday, or
          state holiday, and then it also is excluded; provided that
          if the last day for the mailing of decisions under sections
          291E-37(a) and 291E-38(i) is a federal holiday, it also is
          excluded.

(Emphasis added).
          As noted, Park's hearing was held and concluded on
October 1, 2018. Excluding Saturday and Sunday, the fifth day
after Park's hearing was concluded fell on October 8, 2018,
Columbus Day, which is a federal holiday, but not a state



                                    2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


holiday.2 The Director both rendered in writing and mailed the
hearing decision to Park on October 9, 2018.
          Park does not dispute that the Director mailed the
hearing decision on time. However, he contends the Director was
one day late in rendering the written decision. Park argues
that: (1) HRS § 291E-38(i) imposes a deadline on both the acts of
rendering in writing and mailing the hearing decision; (2)
because October 8, 2018 was not a state holiday, HRS § 291E-46
did not exclude that day in computing the Director's deadline for
rendering Park's hearing decision in writing; (3) therefore, the
Director was one day late and violated HRS § 291E-38(i) when the
Director rendered Park's hearing decision in writing on October
9, 2018.
          Park's appeal appears to raise two questions regarding
the interpretation of HRS §§ 291E-38(i) and 291E-46: (1) whether
HRS § 291E-38(i) imposes a deadline on both the acts of rendering
in writing and mailing the decision; and (2) if so, does HRS
§ 291E-46 exclude the last day for rendering the decision in
writing under HRS § 291E-38(i) if that last day falls on Columbus
Day. We conclude we need only answer the first question to
resolve this appeal.
          We review questions of statutory interpretation de
novo. Farmer v. Admin. Dir. of Court, 94 Hawai#i 232, 236, 11
P.3d 457, 461 (2000).
            Moreover, where the language of the statute is plain and
            unambiguous, our only duty is to give effect to its plain
            and obvious meaning. When construing a statute, our foremost
            obligation is to ascertain and give effect to the intention
            of the legislature, which is to be obtained primarily from
            the language contained in the statute itself. And we must
            read statutory language in the context of the entire statute
            and construe it in a manner consistent with its purpose.
            When there is doubt, doubleness of meaning, or
            indistinctiveness or uncertainty of an expression used in a
            statute, an ambiguity exists. Put differently, a statute is


      2
         Currently, Columbus Day is the only federal holiday that is not also
a state holiday in Hawai#i. See 5 U.S.C. § 6103(a) (listing federal
holidays); HRS § 8-1 (listing state holidays). Therefore, except for Columbus
Day, the last day for any act with a deadline falling on a federal holiday
would already be excluded by the provision in HRS § 291E-46 excluding the last
day that falls on a state holiday. In other words, the only time that the
"provided" clause (proviso) in HRS § 291E-46 would be implicated is in a case
like Park's, where the last day falls on Columbus Day.

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          ambiguous if it is capable of being understood by reasonably
          well-informed people in two or more different senses.
          In construing an ambiguous statute, the meaning of the
          ambiguous words may be sought by examining the context, with
          which the ambiguous words, phrases, and sentences may be
          compared, in order to ascertain their true meaning.
          Moreover, the courts may resort to extrinsic aids in
          determining the legislative intent. One avenue is the use of
          legislative history as an interpretive tool.

Id. at 236-37, 11 P.3d at 461-62 (citation omitted).           Further,
          It is a canon of construction that statutes that are in pari
          materia may be construed together, so that inconsistencies
          in one statute may be resolved by looking at another statute
          on the same subject. Thus, laws in pari materia, or upon
          the same subject matter, shall be construed with reference
          to each other. What is clear in one statute may be called
          upon in aid to explain what is doubtful in another.

State v. Kamanao, 118 Hawai#i 210, 218, 188 P.3d 724, 732 (2008)
(citations, quotation marks, brackets omitted).
           As to the first question, under a plain reading of the
language in HRS § 291E-38(i), it is possible to reasonably read
it as applying the five-day deadline to both the acts of
rendering in writing and mailing the decision, or only to the act
of mailing the decision. In this respect, HRS § 291E-38(i) is
ambiguous.
           It is clear from the composition of HRS § 291E-38(i)
that the five-day deadline applies to the act of mailing the
decision. Therefore, the ultimate question becomes whether the
five-day deadline also was intended to apply to the act of
rendering the decision in writing for purposes of this case. We
conclude the five-day deadline is intended to apply to the
mailing of the written decision, which means the decision must be
written by the mailing deadline, and that the written decision in
this case having been dated and mailed on October 9, 2018 was
consistent with HRS §§ 291E-38(i) and 291E-46.
           Considering the context of HRS §§ 291E-38(i) and 291E-
46 in pari materia with other relevant provisions dealing with
the administrative revocation process provides helpful guidance.
In particular, the structure of the administrative process
provides that respondents must take certain actions to challenge
the revocation of their license within certain time frames of
decisions being mailed, not the date of the written decisions.

                                    4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


HRS § 291E-37 addresses the initial administrative review of the
issuance of a notice of administrative revocation and requires a
"written review decision" to be mailed "to the respondent, or to
the parent or guardian of the respondent if the respondent is
under the age of eighteen" within different specified time
periods, depending on whether the case involves an alcohol
related offense or a drug related offense. See HRS § 291E-37(a).
In turn, HRS § 291E-38(a) provides in relevant part: "If the
director administratively revokes the respondent's license and
privilege to operate a vehicle after the administrative review,
the respondent may request an administrative hearing to review
the decision within six days of the date the administrative
review decision is mailed." (Emphasis added). Then, once an
administrative hearing is held and the written decision is
rendered and mailed, the structure of the process is that the
respondent can seek judicial review by filing a petition in a
district court within thirty days of the mailing of the hearing
decision. Specifically, HRS § 291E-40 provides in pertinent
part:
          If the director sustains the administrative revocation after
          an administrative hearing, the respondent, or parent or
          guardian of a respondent under the age of eighteen, may file
          a petition for judicial review within thirty days after the
          administrative hearing decision is mailed. The petition
          shall be filed with the clerk of the district court in the
          district in which the incident occurred and shall be
          accompanied by the required filing fee for civil actions.

(Emphasis added).
          Given the manner in which the administrative revocation
process is structured and the Legislature's clear intent that
action by the respondent be triggered by the mailing of the
administrative decisions, we conclude that the five-day deadline
in HRS § 291E-38(i) applies to the mailing of the written
decision, not the date by which the written decision needs to be
rendered. Therefore, in this case, the five-day deadline for
mailing the written Hearing Decision, under HRS § 291E-38(i), was
extended pursuant to HRS § 291E-46 due to the federal Columbus
Day holiday, and there was no violation of either provision in
this case.


                                    5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


III. Conclusion
          For these reasons, we affirm the District Court's
Decision and Order.
          DATED: Honolulu, Hawai#i, October 22, 2020.


On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Tae W. Kim,
for Petitioner-Appellant.             /s/ Katherine G. Leonard
                                      Associate Judge
Dawn E. Takeuchi-Apuna,
Deputy Attorney General,              /s/ Derrick H.M. Chan
for Respondent-Appellee.              Associate Judge




                                  6